DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of February 22, 2021, Applicant, on May 19, 2021, amended claims 1, 3, 5, 8-11, 13, 15, 18, & 19 and canceled claim 20. Claims 1-19 are now pending in this application and have been rejected below. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, first paragraph, rejections set forth in the previous action.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that what is claimed is not at all an abstract idea within the meaning of Alice because the computer-implemented method including creating the classifier configured to output a decision labeling for clustering, applying the classifier to implement supervised machine learning to match the first and second set of the features, and clustering the first and second physical entities did not exist, and could not exist, until very, very recently, it is rather unreasonable to suggest that any type of a mental process is equal to the claimed method of clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the feature, and executing a second phase for generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, the claims recite significant and very specific algorithmic limitations performed by a physical processor, and similar to examples found eligible, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of corporate networks, including groups of computers or servers, utilizing a server and several databases, analyzing real-estate transactional data and producing the lists of comps, the claims address a specific business challenge (generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity) that is particular to the Internet and corporate networks, and the claimed invention is an innovation in computer technology, namely providing a generated reliable list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output, which reflects an improvement in the state of the art. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Here, under the first prong of Step 2A, the claims (claim 1, and similarly claim 2-19) recite “analyzing transactional data, comprising: executing a first phase for identifying connections among a plurality of physical entities that are not directly connected, the first phase comprising: collecting transaction data related to a first physical entity; extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity; generating a first feature vector based on the first set of the features; collecting transaction data related to a second physical entity, wherein the second physical entity is indirectly related to the first physical entity; extracting from the transaction data related to the second physical entity a second set of features associated with the second physical entity; generating a second feature vector based on the second set of the features; creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors; applying the classifier to … match the first set of the features to the second set of the features; clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the features; changing at least one of the first physical entity from the plurality of the physical entities or the second physical entity from the plurality of the physical entities to be a different one of the physical entities and repeating the first phase until each of the physical entities from the plurality of the physical entities has had its extracted features matched against all the extracted features of other physical entities; and executing a second phase for generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output,” “wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property” (in claims 2 & 12),” the first set of features 

A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited analyzing transaction data by collecting and extracting first and second features of first and second real-estate properties from transaction data, generating feature vectors comprising the first and second features, creating a classifier based on the feature vectors, and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and generating a list of comps to a specified third physical entity based on the clustered physical entities could all be reasonably interpreted as a human using their 
	
Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of these limitations are directed to managing transactions and business interactions of performing transactions regarding entities, specifically real-estate transactions, and perform sales and marketing activities by identifying comparable properties by collecting, classifying, matching, and clustering comparable properties and comparable property features, and thus, the claims are directed to a certain method of organizing human activity.
The claims gather, evaluate, and group information regarding real-estate transactions to cluster the real-estate properties and generate a list of comps for another real-estate property; this manages those transactions and business interaction of the previous real-estate transactions by clustering those previous transactions into groups, and this also manages a transaction of the selected real-estate property by generate a comp list for the selected property based on the cluster comprising a list of past sales that are comparable to the other property, which will be sold or purchased. Furthermore, generating a comp list of real-estate or other property based on previous transactions is a sales and marketing activity, which is as noted above is a certain method of organizing human activity.


With respect to Applicant’s assertion that the computer-implemented method including creating the classifier configured to output a decision labeling for clustering, including applying the classifier to implement supervised machine learning to match the first and second set of the features, could not and did not exist until recently, under the first prong of Step 2A, we determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes). Examiner did not allege that the argued features of “computer-implemented” and “implement supervised machine learning” falls within one of the abstract groupings. As noted above, the claim recites limitations that fall within the mental process grouping and a certain method of organizing human activity, and thus, under the first prong of Step 2A, the claims recite an abstract idea. The element of the claimed “classifier implementing supervised machine learning” is an additional element that is beyond the recited abstract idea, which is addressed below under the second prong of Step 2A and in Step 2B. Each of these additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features, including “applying the classifier to implement supervised machine learning,” generally link the abstract idea to a technical environment/field of use, namely a generic computing environment.
Further, regarding Applicant’s assertion that the claimed method could not and did not exist until recently as well as Applicant’s assertion that the claims recite significant and very specific algorithmic limitations performed by a physical processor, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). Moreover, simply reciting specific limitations that merely narrow the abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014).

With respect to Applicant’s assertion that the claimed clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the feature, and executing a second phase for generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity cannot be performed mentally, as noted above, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited features could all be reasonably interpreted as a human using their mind to make evaluations by observing transaction to identify first and second features of the first and second real-estate properties and performing evaluations based on the observations, use judgment to cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, provide an opinion of comps of another real-estate property by evaluating the clusters, and present that opinion comprising the comps with a pen and paper.

Regarding Applicant’s assertions that the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of corporate networks, including groups of computers or servers, utilizing a server and several databases, analyzing real-estate transactional data and producing the lists of comps, the claims address a specific business challenge (generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity) that is particular to the Internet and corporate networks, and the claimed invention is an innovation in computer technology, namely providing a generated reliable list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output, which reflects an improvement in the state of the art, contrary to Applicant’s assertions, generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output is not necessarily rooted in, and does not specifically arise in the realm of computer networks, the internet, servers, databases, or other computer technology. Generating a list of comps for real-estate properties is a real-estate business problem arising in the realm of real-estate sales, which is sales and marketing activity, and thus, a certain method of organizing human activity and an abstract idea. Generating a list of comps for real-estate properties is a problem that was addressed and existed long before the advent of computers. Further, generating a list of comps need not be solved using a computer or other computer technology, and as discussed above can be performed mentally by a human.
That which Applicant’s alleges is an improvement to a technology and the technical problem addressed (generating a list of comps) is a certain method of organizing human activity and a mental process, and thus, directed to an abstract idea.
Simply applying an abstract idea is not an improvement to computers or other technology. Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). If all that is required to impart patent eligibility is to recite limitations requiring that an abstract idea is applied on a computer, like the present claims, as discussed by the Court in Alice, “an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347, 2358-2359 (2014) (internal citations and quotations omitted). “Such a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable.” Id.

Under the second prong of Step 2A, this judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computerized method” and “implement supervised machine learning” in claim 1, and similarly in claims 10 and 11; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features, including “applying the classifier to implement supervised machine learning,” generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Furthermore, with respect to the 
With respect to Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a technical environment/field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Smith (US 20160292800 A1) at [0028]-[0032], [0184], [0198], [0208], [0226],  Caruana, et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/caruana.icml06.pdf, and Applicant’s specification at [0052]-[0063]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the extracting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered 


Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.

	Applicant argues that Smith uses Random-Forest-Regression for a different outcome than claimed because in Smith the output calculated value 235 for the specifically chosen property 55 is a dollar value and it does not appear to be anything related to the matching of the first and second features. Examiner respectfully disagrees.
Smith discloses the  claimed “using a classifier implementing supervised machine learning to match the first set of features to the second set features” in paragraphs [0184]-[0186], figs. 3, 4, & 7, wherein the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively, [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression analysis (i.e. using a classifier implementing supervised machine learning), wherein the Random-Forest-Regression analysis is of an analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. matches the first to the second features of the first and second properties), wherein the valuation algorithm outputs the selected specific property value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, along with the primary token features 100 and the secondary token features 105 being matched  (i.e. matches the first to the second features of the first and second properties), thus as a result the algorithm 230 (which uses the random forest regression) finds properties 60, 65, or 70 for all properties in the first qualified assemblage 205 that match  the selected specific property 55 matching the input attributes database 90 and the input data sets 95 along with the primary token features 100 and the secondary token features 105 for finding the matching properties 60, 65, or 70 (i.e. matches the first to the second features of the first and second properties) that are output shown in FIG. 20.
Here, contrary to Applicant’s assertion, the valuation algorithm does not only generate a dollar valuation of the property, instead, in order to output the dollar value, the valuation algorithm 230 uses the Random-Forest-Regression analysis to match the specified property 55 to other properties 60, 65, or 70 from all the other properties in the pool of properties in the first qualified assemblage 205 by finding properties 60, 65, 70 with attributes matching of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) the specified property 55. That is, by the Random-Forest-Regression analysis being used to find properties 60, 65, 70 matching the specified property 55 (i.e. clustering) based on attributes of the properties, such as bedroom count and square footage (i.e. first and second features), the system in Smith discloses is clearly being used to cluster the properties 55, 60, 65, & 70 by “using a classifier implementing supervised machine learning to match the first set of features to the second set features,” as claimed.


Applicant argues that the Smith outputs a value, e.g., expected price, for the specific property, rather than a list of comps. Examiner respectfully disagrees.
Smith discloses the claimed second phase of  “a second phase for generating a list of comps to a specified third physical entity based on the clustered physical entities which supplies the generated list of comps as a human perceivable output” in [0049], [0052], [0133], [0190]-[0192], figs. 17-20, wherein fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give additional property 55, and next, the “find similar properties” button in fig. 17 clicked finds the matching properties 60, 65, or 70  (i.e. based on the clustered physical entities) that are output (i.e. second phase), “FIG. 20 shows the output [i.e. second phase] of FIG. 17, … wherein the output shows properties 55  [i.e. third physical entity], 60 [i.e. list of comps] side by side” to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in tangible items 90, 95 and token features 100, 105 (i.e. generated list of comps as human perceivable output), wherein the differences are based upon real market data derived from sold properties 60 as calculated 235 by the automated real estate valuation system 50, [0184]-[0186], [0221], fig. 2, 3, 7, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 (i.e. third physical entity) input attributes 90 database, and then the process locates a selected number of recently sold properties 60, contract properties 65, and active properties 70 in the specific tract of land 75 and adjacent tracts 80 (i.e. the comps).
As reproduced below, the GUI “shows properties 55 [and] 60 side by side” in Smith discussed above is a display of a generated list of comps to a specified third physical entity (i.e. specific property 55) based on the clustered physical entities (i.e. 60 sold, contract 65, and active properties 70 in tract 75 and adjacent tract 80), and this is the claimed “generated list of comps as a human perceivable output” of the claimed second phase. Here, the claimed third physical entity is the specific property 55, and the claimed comps are the properties 60 and their features shown “side by side” with the specific property 55 with the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105, wherein these properties 60 are the properties 60 located by the automated real estate valuation system 50, as discussed above. For instance, one of the list of the comp properties 60 compared to the specific property 55 displayed below are shown to have the same amount of bedrooms, bathrooms, and square feet, but different renovated condition and value, new bathrooms, and new kitchen.

    PNG
    media_image1.png
    418
    677
    media_image1.png
    Greyscale

Accordingly, despite Applicant’s assertion, Smith does indeed disclose the claimed second phase generating a list of comps to a specified third physical entity based on the clustered physical entities and supply as an output of the second phase a list of comps to a specified third physical entity as a human perceivable output.


Applicant asserts “Smith does not appear to teach anywhere in his disclosure the following features recited in amended independent claims (emphasis added):  
generating a first feature vector based on the first set of the features;  
generating a second feature vector based on the second set of the features; 
creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors; 
applying the classifier to implement supervised machine learning to match the first set of the features to the second set of the features; 
generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity.

Examiner respectfully disagrees.
Examiner notes "[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section." 37 CFR 1.111(b). These 
	






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the extracted features of other physical entities” in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the second physical entities” in lines 26-27.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 depend on claim 1 and do not cure the aforementioned deficiencies, and thus, claims 2-9 are rejected for the reasons set forth above.
Claim 10 recites the limitation “the extracted features of other physical entities” in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the second physical entities” in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the extracted features of other physical entities” in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the second physical entities” in lines 28-29.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-19 depend on claim 11 and do not cure the aforementioned deficiencies, and thus, claims 12-19 are rejected for the reasons set forth above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claim 2-19) recite “analyzing transactional data, comprising: executing a first phase for identifying connections among a plurality of physical entities that are not directly connected, the first phase comprising: collecting transaction data related to a first physical entity; extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity; generating a first feature vector based on the first set of the features; collecting transaction data related to a second physical entity, wherein the second physical entity is indirectly related to the first physical entity; extracting from the transaction data related to the second physical entity a second set of features associated with the second physical entity; generating a second feature vector based on the second set of the features; creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors; applying the classifier to … match the first set of the features to the second set of the features; clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the features; changing at least one of the first physical entity from the plurality of the physical entities or the second physical entity from the plurality of the physical entities to be a different one of the physical entities and repeating the first phase until each of the physical entities from the plurality of the physical entities has had its extracted features matched against all the extracted features of other physical entities; and executing a second phase for generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution of the second phase supplies the generated list of comps as a human perceivable output,” “wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property” (in claims 2 & 12),” the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property 
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited analyzing transaction data by collecting and extracting first and second features of first and second real-estate properties from transaction data, generating feature vectors comprising the first and second features, creating a classifier based on the feature vectors, and clustering the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, changing at least one of the first physical entity and the second physical entity to be a different one of the physical entities and repeating the first phase to match features against all others of the physical entities, and generating a list of comps to a specified third physical entity based on the clustered physical entities could all be reasonably interpreted as a human using their mind to make evaluations by observing transaction to identify first and second features of the first and second real-estate properties and performing evaluations based on the observations, using mental judgment to generate classifiers using the first and second features and cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, using mental judgment to cluster the first and second real-estate properties by matching the first and second features of the first and second real-estate properties, providing an opinion of the human including comps of another real-estate property by evaluating the clusters, and presenting 
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] computerized method” and “implement supervised machine learning” in claim 1, “[a] non-transitory computer readable medium having stored thereon instructions for causing a server to execute” and “using a classifier implementing supervised machine learning” in claim 10, and “[a] system … comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to” and “implement supervised machine learning” in claim 11, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features, including “applying the classifier to implement supervised machine learning,” generally link the abstract idea to a technical environment/field of use, namely a generic computing environment. Furthermore, with respect to the extracting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-19 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/caruana.icml06.pdf, and Applicant’s specification at [0052]-[0063]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the extracting limitations, while these limitations are themselves abstract, even if analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-10 & 12-19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the 

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 20160292800 A1), hereinafter Smith.
Regarding claim 1, Smith discloses a computerized method for analyzing transactional data, comprising ([0028]-[0032], [0184], [0208]): 
executing a first phase for identifying connections among physical entities that are not directly connected, the first phase comprising: 
collecting transaction data related to a first physical entity; 
extracting from the transaction data related to the first physical entity a first set of features representing the first physical entity ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, and then the process locates (i.e. first phase) a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. the compared properties attributes of building style, square ft., lot size, etc. - extracting features from transactional data) to further qualify into a first qualified assemblage, [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. extracting features from transactional data)); 
generating a first feature vector based on the first set of the features ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, a selected number of recently sold properties 60 and optionally actively for sale 70 and under contract properties 65 in the specific tract of land 75 are compared to building style, square footage, and lot size (i.e. for one of the compared properties, identifying the compared attributes of building style, square ft., lot size, etc. - first features from transactional data) to further qualify into a first qualified assemblage (i.e. generating a first vector), [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. defining the direct physical property input data sets including the features for one of the properties comparable properties - generating a first vector based on the first features));
collecting transaction data related to a second physical entity, wherein the second physical entity is indirectly related to the first physical entity; 
extracting from the transaction data related to the second physical entity a second set of features associated with the second physical entity ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, and then the process locates (i.e. first phase) a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. the compared properties attributes of building style, square ft., lot size, etc. - extracting features from transactional data) to further qualify into a first qualified assemblage, [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is ; 
generating a second feature vector based on the second set of the features  ([0184], [0221], fig. 2, starting with the selected specific property 55 within a particular or specific tract of land 75 with the selected specific property 55 input attributes 90 database, a selected number of recently sold properties 60 and optionally actively for sale 70 and under contract properties 65 in the specific tract of land 75 are compared to building style, square footage, and lot size (i.e. for a second of the compared properties, identifying the compared attributes of building style, square ft., lot size, etc. - second features from transactional data) to further qualify into a first qualified assemblage (i.e. generating a second vector), [0028], the direct physical property input data sets are defined by sales data for a recently sold property that are fixed, tangible, and existing for each recently sold property that is disposed within the specific tract of land, and for the recently sold properties, a plurality of secondary token features associated with each recently sold property that is disposed within the specific tract of land are formed  (i.e. defining the direct physical property input data sets including the features for a second of the properties comparable properties - generating a second vector based on the second features));
creating a classifier configured to output a decision labeling for clustering based on a decision model and the first and the second feature vectors ([0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression (i.e. creating a classifier configured to output a decision labeling for clustering based on a decision model) analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. based on the first and the second feature vectors), wherein the valuation algorithm outputs the selected specific property value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth ;
applying the classifier to implement supervised machine learning to match the first set of the features to the second set the features ([0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first to the second features of the first and second properties), respectively, [0110], [0133], [0210]-[0211], figs. 5, 6, and 7 of the automated real estate valuation system 50 for a selected specific property 55 can comprise instructions for adjacent tract of land 80 and the specific tract of land 75, wherein the selected specific property 55 calculated output value 235 is derived through the valuation algorithm 230, which is preferably the Random-Forest-Regression (i.e. using a classifier implementing supervised machine learning) analysis of all physical characteristics being the input attributes 90 and input data sets 95 (such as square feet size and bedroom count) (i.e. matches the first to the second features of the first and second properties), wherein the valuation algorithm outputs the selected specific property value based on matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges, along with the primary token features 100 and the secondary token features  
Examiner notes the random forests used in Smith is a known supervised learning algorithm. See Smith at [0133]; see also Applicant’s specification at [0052] see also Caruana, et al., An Empirical Comparison of Supervised Learning Algorithms, Proceedings of the 23rd International Conference on Machine Learning (2006), available at https://www.cs.cornell.edu/~caruana/ctp/ct.papers/ caruana.icml06.pdf); and
clustering the first physical entity and the second physical entity, when the first set of the features matches the second set of the features (0029], the selected number recently sold properties include the direct physical property input data sets, with one input data set for each recently sold property, each input data set for each recently sold property input attributes database are each compared to one another to be within a first selected range of a first matched item from each input data set  (i.e. matches the first to the second features of the first and second properties), [0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size (i.e. matches the first to the second features of the first and second properties) to further qualify into a first qualified assemblage 205 (i.e. clustering the first and second  physical entity) for the comparable properties in the specific tract of land 75, wherein if five or more properties 60 are not qualified into the qualified assemblage 205 (i.e. clustering the first and second  physical entity), the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matches the first ;
changing at least one of the first physical entity from the plurality of the physical entities or the second physical entity from the plurality of the physical entities to be a different one of the physical entities and repeating the first phase until each of the physical entities from the plurality of the physical entities has had its extracted features matched against all the extracted features of other physical entities  ([0035], [0039], [0185], fig. 3, 7, when there are an insufficient number of recently sold properties in the specific tract of land, thus the adjacent tract of land recently sold properties on a first matched item of building structure style within a fourth selected range and a second matched item being square feet within a fifth selected range, and an optional fourth matched item of lot size within an eighth selected range, wherein the process is repeated for a nearby tract of land if an insufficient number of recently sold properties are added in the adjacent tract of land); and 
 executing a second phase for generating a list of comps for a specified third physical entity based on the clustered the first physical entity and the second physical entities and features of the specified third physical entity, wherein the execution Page 2 of 17USSN: 16/177,722 Docket: SKLN P1105 of the second phase  supplies the generated list of comps as a human perceivable output ([0049], [0052], [0133], [0190]-[0192], figs. 17-20, fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give additional property 55, and next, fig. 20 shows the output (i.e. second 
Regarding claim 2, Smith discloses the computerized method of claim 1 (as above), wherein the first physical entity is a real-estate property and the second physical entity is a second different real-estate property ([0086], building styles that can include ranch, multi-story, bi-level, split-level, patio home, town house, condo, apartment, and the like from one selected recently sold property 60 to a first matched item 185 from the specific property 55, [0184], fig. 2, the process locates a selected number of recently sold properties 60 (i.e. a selected number of properties - first and second physical entities from transaction data, wherein the first is different from the second) in the specific tract of land 75 plus optionally locating actively for sale 70 and under contract properties 65 also within the specific tract of land 75, and the sold 60 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage).
Regarding claim 3, Smith discloses the computerized method of claim 1 (as above), wherein clustering the first physical entity and the second physical entity further comprises creating a new cluster or updating an existing cluster  ([0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 (i.e. new) for the comparable properties in the specific tract of land 75, wherein if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510 forming a second qualified assemblage 210 of the recently sold properties 60 (i.e. new), wherein the adjacent tract of land 80 recently sold properties 60 are matched on a first, second, third, fourth matched item 185 building style, 190 sqft.,  and 200 lot size within range 160, 165, & 180, and if an insufficient number of recently sold properties 60 are added in the adjacent tract of land 80, wherein the first 205 (i.e. existing) and second 210 (i.e. new) qualified assemblages are combined to form a first combined assemblage 220 to meet the selected number of recently sold properties 60).
Regarding claim 4, Smith discloses the computerized method of claim 1 (as above), wherein a feature of the first set of features and the second set of features is any one of: specification of real-estate property, transactions attribute, crime statistics, satellite imagery, property parameters, demographics, paid rent, occupancy, and property taxes ([0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 (i.e. new) for the comparable properties in the specific tract of land 75, wherein if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property 55 is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510 forming a second qualified assemblage 210 of the recently sold properties 60 (i.e. new), wherein the first 205 (i.e. existing) and second 210 (i.e. new) qualified assemblages are combined to form a first combined assemblage 220 to meet the selected number of recently sold properties 60, [0128], tract of land 75 typically includes common elements that are external to the properties 55, 60, 65, or 70 such as: Crime elements. Demographic elements including population density).
Regarding claim 5, Smith discloses the computerized method of claim 1 (as above), wherein the first set of features is considered to match to the second set of features when the first set of the features are a match to the second set of the features above a pre-set threshold ([0029], [0039], the selected number recently sold properties include the direct physical property input data sets, with one input data set for each recently sold property, each input data set for each recently sold property and the selected specific property input attributes database are each further compared to one another to be within a first selected range of a first matched item from each input data set  (i.e. matching within the range - the attributes are above a pre-set threshold defined by the lower end of the selected range), [0039], [0184]-[0186], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180 (i.e. matching within the range - the attributes are above a pre-set threshold defined by the lower end of the selected range), [0110], [0133], [0211], figs. 5, 6, and 7 the valuation algorithm can output the selected specific property value based upon matching the input attributes database 90 and the input data sets 95 within the first 145, second 150, third 155, fourth 160, fifth 165, sixth 170, seventh 175, or eighth 180 selected ranges  (i.e. matching within the range - the attributes are above a pre-set threshold defined by the lower end of the selected range).
Regarding claim 6, Smith discloses the computerized method of claim 2 (as above), wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are located at different geographic areas ([0184]-[0186], [0211]-[0212], the process locates a selected number of recently sold properties 60 in the specific tract of land 75 (i.e. first real-estate property in a first geographic area) to qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, if five or more properties 60 are not qualified, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property .
Regarding claim 7, Smith discloses the computerized method of claim 2 (as above), wherein the real-estate property and the second different real-estate property are indirect real-estate properties in that the real-estate property and the second different real-estate property are each of a different type ([0039], [0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style within a fourth selected range 160 (i.e. within the range – the attributes of the building type need not be the same type – are each a different type), [0044], [0190], fig. 12, specific token features are termed “jump terms" are used to either find additional properties 60, 65, & 70 available with token features similar to the selected specific property, the system seeks out properties with matching physical and token feature or emotional characteristics, wherein the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property, [0196], [0197], fig. 31, 32, the effects of different Q values upon various groupings of token features 100, 105 that result in value deviations from the value 235 at Q 0, wherein the box on the left and the box on the right there is a group of common features 100, 105 identified as being in bold type and separated and a group of different features different features 100, 105 that are in non-bold type and separated-thus to allow the comparison to focus on the different features 100, 105 that affect the calculated value 235 via the valuation algorithm 230; Examiner notes that the non-bold different features of the comparison properties include Maids Quarters, New Home, Backs to Park, etc. (i.e. properties of a different type)).
Regarding claim 8, Smith discloses the computerized method of claim 2 (as above), wherein the third physical entity is a third real-estate property and at least two of the real-estate properties, the second different real-estate property, and the third real-estate property are indirectly related real-estate properties, wherein indirectly related real-estate properties are at least one of located at different geographic areas  ([0184]-[0186], [0211]-[0212], ([0184], [0221], fig. 2, starting  and of a different type ([0039], [0184]-[0186], [0212], figs. 3, 4, & 7, the sold 69 or active 70/contract 65 properties are compared to building style to further qualify into a first qualified assemblage 205, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style within a fourth selected range 160 (i.e. within the range – the attributes of the building type need not be the same type – are each a different type), [0044], [0190], fig. 12, specific token features are termed “jump terms" are used to either find additional properties 60, 65, & 70 available with token features similar to the selected specific property, the system seeks out properties with matching physical and token feature or emotional characteristics, wherein the calculated valuation 235 differences for potential token features 100, 105 to be added or taken away from the selected specific property, [0196], [0197], fig. 31, 32, the effects of different Q values upon various groupings of token features 100, 105 that result in value deviations from the value 235 at Q 0, wherein the box on the left and the box on the right there is a group of common features 100, 105 identified as being in bold type and separated and a group of different features different features 100, 105 that are in non-bold type and separated-thus to allow the comparison to focus on the different features 100, 105 that affect the calculated value 235 via the valuation algorithm 230; Examiner notes that the non-bold different features of the comparison properties include Maids Quarters, New Home, Backs to Park, etc. (i.e. properties of a different type)).
Regarding claim 9, Smith discloses the computerized method of claim 1 (as above), wherein the second phase further comprises: receiving an indication of the third physical entity ; 
collecting transaction data related to the third physical entity; extracting a set of features representing the third physical entity; 
comparing the third physical entity to each existing cluster developed in the first phase ([0184]-[0186], fig. 2, 3, 7, the process starts with the selected specific property 55 that is disposed within a particular tract of land 75 with the selected specific property 55 input attributes 90, 100 database, which includes in fig. 2 defining property attributes including style, square feet, and lot size (i.e. gathering transaction data and extracting features of the third entity), and then locates a selected number of recently sold properties 60 compared to building style, square footage, and lot size to further qualify into a first qualified assemblage 205 for the comparable properties in the specific tract of land 75, which in fig. 2 includes identifying comparable properties in the same tract and pooling  properties with the same style, square feet range +/- 20%, and lot size (i.e. comparing the third entity to each existing cluster developed in the first phase), wherein if five or more properties 60 are not qualified into the qualified assemblage 205, the process looks toward adjacent tracts of land 80 and the radius emanating from the selected specific property is added outward to ascertain an adjacent tract 80 of land or a nearby (non-adjacent) tract of land 85 at 510, wherein the adjacent tract of land 80 recently sold properties 60 on a first matched item 185 of building structure style, second matched item 190 of square feet, and fourth matched item 200 of lot size within a fourth selected range 160, fifth selected range 165, and eighth selected range 180, which ; and 
generating the list of physical entities that belong to one or more clusters the features of which that caused the physical entities to be clustered match the features representing the third physical entity ([0049], [0052], [0133], [0190]-[0192], figs. 17-20, fig. 17 shows a mobile screen shot of the investor user page after the “search or invest” icon is tapped for the automated real estate valuation system 50, which includes COND as a property 55 condition pick, depicted in fig. 17 as 100, 105, which are the first and second token of the property 55 input attributes 90, 95 (i.e. third physical entity), and a percentage spread of the minimal difference between the specific property 55 (i.e. third physical entity), and fig. 18 shows a mapping function for the selected property 55 and fig. 19 shows a continuation of the mapping function to give property 55 details, and next, fig. 20 shows the output (i.e. second phase) of fig. 17, wherein the output shows properties 55  (i.e. third physical entity) , 60 (i.e. list of comps), and wherein the “find similar properties” button in fig. 17 clicked (i.e. receive an indication of the third physical entity) finds the matching properties 60, 65, or 7,  wherein fig. 20 shows the output properties  55 (i.e. third physical entity) and 60 (i.e. generating a list of comps as human perceivable output based on the clustered physical entities) side by side to emphasize the similarities and differences in both tangible items 90, 95 such as square feet to the token features 100, 105 such as updated bath and kitchen, wherein the property value 235 effect is shown based upon differences in tangible items 90, 95 and token features 100, 105 (i.e. generated list of comps as human perceivable output), wherein the differences are based upon real market data derived from sold properties 60 as calculated 235 by the automated real estate valuation system 50).
Regarding claim 10, this claim is substantially similar to claim 1, and is, therefore, rejected on the same basis as claim 1. While claim 10 is directed toward a non-transitory computer readable medium, Smith discloses a computer readable medium as claimed. [0184], [0198], [0208], [0226].
Regarding claims 11-19, these claims are substantially similar to claims 1-9, respectively, and are, therefore, rejected on the same basis as claims 1-9. While claims 11-19 are directed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623